110 F.3d 71
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Timothy ROBLES, Defendant-Appellant.
No. 96-35671.
United States Court of Appeals, Ninth Circuit.
Submitted March 24, 1997.*Decided March 27, 1997.

Before:  SNEED, FARRIS, and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
Federal prisoner Timothy Robles appeals the district court's denial of his 28 U.S.C. § 2255 motion to vacate or correct his sentence imposed following his guilty plea conviction for distribution of cocaine in violation of 21 U.S.C. § 841(a)(1).  We have jurisdiction pursuant to 28 U.S.C. § 2255.  We review de novo, Sanchez v. United States, 50 F.3d 1448, 1451-52 (9th Cir.1995), and affirm.


3
Robles contends that he was erroneously sentenced under 21 U.S.C. § 841(b)(1)(B) instead of 21 U.S.C. § 841(b)(1)(A).  Robles failed, however, to raise this issue either at his sentencing or in his direct appeal.  Accordingly, we refuse to consider the issue presented for the first time in Robles' section 2255 motion.  See United States v. Schlesinger, 49 F.3d 483, 485 (9th Cir.1994) (holding that "nonconstitutional sentencing errors that have not been raised on direct appeal have been waived and generally may not be reviewed by way of 28 U.S.C. § 2255").


4
Accordingly, the district court's denial of Robles' section 2255 motion is


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3